 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    PAUL DIXON LEWIS,                                Case No. 1:20-cv-00120-DAD-JDP
11                      Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                       THAT THIS CASE BE DISMISSED UNDER
12           v.                                        THE FAVORABLE-TERMINATION RULE
13    KEN CLARK, et al.                                OBJECTIONS DUE IN FOURTEEN DAYS
14                      Defendants.                    ORDER DENYING PLAINTIFF’S MOTION
                                                       TO APPOINT COUNSEL
15
                                                       ECF No. 16
16
                                                       ORDER THAT THE CLERK’S OFFICE
17                                                     SEND PLAINTIFF AN APPLICATION FOR
                                                       A WRIT OF HABEAS CORPUS
18

19          Plaintiff Paul Dixon Lewis is a state prisoner proceeding without counsel in this action

20   brought under 42 U.S.C. § 1983. In a complaint filed January 23, 2020, plaintiff argues that his

21   prison sentence is unlawful and requests compensation for the allegedly illegal incarceration. See

22   ECF No. 1 at 4. Because habeas relief is the exclusive remedy for a prisoner challenging the fact

23   or duration of his confinement, the court ordered that plaintiff show cause why his case should

24   not be dismissed as barred by the favorable-termination rule of Heck v. Humphrey, 512 U.S. 477,

25   487 (1994). See ECF No. 7. The order made clear that, if plaintiff wished to obtain relief other

26   than his release—relief that might properly be channeled through 42 U.S.C. § 1983—plaintiff

27   would first need to show that, for example, his underlying conviction or sentence had been

28   invalidated. See id.; see also Heck, 512 U.S. at 487. On February 20, 2020, plaintiff responded
                                                      1
 1   to the order to show cause, reiterating his argument that his sentence was illegal. See ECF No.

 2   17. Because plaintiff has failed to show that his 42 U.S.C. § 1983 action is not barred by Heck,

 3   we will recommend that this action be dismissed.

 4             Plaintiff may wish to file a new petition for habeas corpus. If so, that petition should

 5   comply with the requirements of 28 U.S.C. § 2254, including the requirement of § 2254(b)(1)(A)

 6   that the petitioner has first “exhausted the remedies available in the courts of the State” in which

 7   he was convicted. In other words, before he is able to receive relief here in federal court, plaintiff

 8   must have finished the appeals process in his state of conviction.

 9   RECOMMENDATION

10             The court recommends that this action be dismissed under the favorable-termination rule

11   of Heck v. Humphrey.

12             We submit the findings and recommendations to the district judge under 28 U.S.C.

13   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

14   Eastern District of California. Within 14 days of the service of the findings and

15   recommendations, the parties may file written objections to the findings and recommendations

16   with the court and serve a copy on all parties. That document should be captioned “Objections to

17   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

18   and recommendations under 28 U.S.C. § 636(b)(1)(C).

19   ORDER

20             The clerk’s office is ordered to send plaintiff an application form for a writ of habeas
21   corpus.

22             For the reasons stated in the court’s earlier order, see ECF No. 12, plaintiff’s third motion

23   for the appointment of counsel, ECF No 16, is denied.

24

25

26
27

28
                                                          2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     February 21, 2020
 4                                  UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    3
